7. Meat and livestock statistics (
- Before the vote:
rapporteur. - (DE)
Mr President, it has in fact been fun. In terms of content, it is an important report, but I did not want to comment on it now.
We have not had any discussion, so it was agreed that I should comment briefly. This report concerns the codecision-making procedure. We had disputes with the Council on comitology procedure. In the codecision procedure we quite naturally wanted - as you negotiated - controls in the regulatory procedure we wanted Parliament to be able to intervene in the event of a change to the administrative procedures. The Council wanted to refuse us this. We have had a few altercations with the Council but have held sway in the end. If the Treaty, which was once called the Constitution, enters into force, there will have to be a further revision of the comitology procedure. We shall then have to ensure that what the Council has already been practising does not happen again and that we basically do not lose influence here.
I say this so that the groups will also occupy themselves with this matter.